Case 4:19-cv-00366-ALM-CAN Document 194 Filed 09/29/20 Page 1 of 6 PageID #: 1809




                             United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

   VANDAMME V. JEANTY                                §
                                                     §   Civil Action No. 4:19-CV-366
   v.                                                §   (Judge Mazzant/Judge Nowak)
                                                     §
   TXFM, INC., ET AL.                                §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On August 18, 2020, the report of the Magistrate Judge (Dkt. #177) was entered containing

  proposed findings of fact and recommendations that Defendants TXFM, Inc., Edward Lipsett, and

  Casey McGregor’s Second Motion to Dismiss (Dkt. #105) be granted and Plaintiff VanDamme V.

  Jeanty’s claims against these Defendants be dismissed for failure to state a claim. Plaintiff received

  electronic notice of the report (Dkts. #22; #26); see also docket generally.

         Having received the report of the United States Magistrate Judge, having considered

  Plaintiff’s timely filed objections (Dkt. #180), and having conducted a de novo review, the Court

  is of the opinion that the findings and conclusions of the Magistrate Judge are correct and adopts

  the Magistrate Judge’s report as the findings and conclusions of the Court.

                                            OBJECTIONS

         A party who files timely written objections to a magistrate judge’s report and

  recommendation is entitled to a de novo review of those findings or recommendations to which

  the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)–(3). Plaintiff

  objects to the Magistrate Judge’s recommendation that his claims for violations of the state and

  federal wiretap acts be dismissed, arguing that in reaching such a conclusion the Magistrate Judge
Case 4:19-cv-00366-ALM-CAN Document 194 Filed 09/29/20 Page 2 of 6 PageID #: 1810




  adopted and/or otherwise presumed allegations in Defendants’ Motion to Dismiss to be true.

  Plaintiff also expresses dissatisfaction with the Magistrate Judge’s recitation of the factual

  background and argues that his false arrest claims are not time barred because he is subject to

  ongoing criminal proceedings. Plaintiff requests leave to further amend his complaint in lieu of

  dismissal of his claims. Defendants TXFM, Inc., Edward Lipsett, and Casey McGregor rejoin that

  Plaintiff should not be afforded leave to amend as “no iteration of Plaintiff’s complaint” could

  remedy the deficiencies outlined in the report, namely that “Defendants cannot be liable for

  wiretapping under the one-party consent rule, Defendants are not state actors for § 1983 or any

  other purposes, and . . . the applicable statutes of limitations bar Plaintiff’s case” (Dkt. #181

  at pp. 1–2).

  Wiretap Claims

         Plaintiff’s wiretap claims against Defendants fall squarely within the ambit of the one-party

  consent rule.    Plaintiff does not dispute in his Objections that one party to the recorded

  communications consented to the recording. Rather, Plaintiff contends the Magistrate Judge failed

  to accord his factual allegations the presumption of truth, focusing on Plaintiff’s assertion that one-

  party consent, which again the Magistrate Judge found barred his wiretap claims, does not apply

  where the person who recorded the call did so “for the purpose of committing any criminal or

  tortious act” (Dkt. #180 at pp. 3–7). Plaintiff contends that, in reaching the conclusion that no

  criminal or tortious purpose existed, the Magistrate Judge stated her own opinion that

  “[p]rosecuting Plaintiff for the fraudulent use and/or possession of the identifying information of

  another, cannot, in good conscience be considered, a ‘criminal or tortious purpose’” (Dkt. #180 at

  p. 7). Plaintiff twists the statement out of context, ignoring that immediately prior to such

  statement the Magistrate Judge makes clear that the limitation on the one-party consent rule




                                                    2
Case 4:19-cv-00366-ALM-CAN Document 194 Filed 09/29/20 Page 3 of 6 PageID #: 1811




  advanced by Plaintiff is exceedingly narrow, and confined to instances where committing a crime

  or tort is the primary motivation behind a defendant’s conduct. The exception is accordingly

  “confined to instances where the recording party intends to use the recording to harm or injure a

  recorded party, such as to blackmail, threaten, or publicly embarrass the recorded party.” See Stark

  v. United States, No. 3:16-CV-298-M, 2017 WL 1185278, at *4 (N.D. Tex. Mar. 6, 2017) (quoting

  United States v. Jiau, 734 F.3d 147, 152 (2d. Cir. 2013)). Stated differently, the focus is not on

  whether the interception itself violated the law, but rather whether the primary purpose for the

  interception, i.e., its intended use, was for the purpose of committing some other crime or tort. See

  18 U.S.C. § 2511(2)(d).

         With the narrowness of the exception in mind, the Court turns to Plaintiff’s pleadings.

  While Plaintiff has pleaded that Defendants intercepted the communications with “the intent to

  harm and injure” and his Objections detail “three [supporting] tortious acts” and “seven criminal

  acts” (Dkt. 180 at pp. 4–5), Plaintiff’s factual allegations underlying the supporting conduct, other

  than the fact that the recordings were used in connection with his criminal prosecution, are based

  upon information and belief, and Plaintiff has failed to state with particularity any facts on which

  such beliefs are formed. Also missing from Plaintiff’s live pleading are, as the Magistrate Judge

  noted, allegations showing that the primary motivation in intercepting the conversation was to

  commit a criminal or tortious act independent from the act of recording. Plaintiff does not plead

  that Defendants threatened to use the tapes against him, made the recording to blackmail Plaintiff,

  or intended the recording for the purpose of embarrassing Plaintiff. Plaintiff’s allegations amount

  to nothing more than a label—a recitation of the exception to one-party consent. Defendants are

  not precluded from relying on the one-party consent rule. Plaintiff’s Objections are overruled.

  Plaintiff’s wiretap claims against Defendants are properly dismissed.




                                                   3
Case 4:19-cv-00366-ALM-CAN Document 194 Filed 09/29/20 Page 4 of 6 PageID #: 1812




  Statute of Limitations

         Plaintiff next contends the Magistrate Judge erred in finding Plaintiff’s false arrest claims

  asserted under § 1983 are barred by limitations (Dkt. #180 at p. 8). Plaintiff advances that the

  Magistrate Judge erred in placing accrual of the claim at the time of arrest and argues several

  alternative theories of accrual premised upon the ongoing nature of his criminal proceedings.

         Federal law holds generally that a civil rights action accrues when a plaintiff has a complete

  and present cause of action, or, when the plaintiff can file suit and obtain relief. Specifically, as

  to false arrest and false imprisonment claims which overlap, the Supreme Court in Wallace v. Kato

  concluded that “[l]imitations begin to run against an action for false imprisonment when the

  alleged false imprisonment ends” and “[r]eflective of the fact that false imprisonment consists of

  detention without legal process, a false imprisonment ends once the victim becomes held pursuant

  to such process—when, for example, he is bound over by a magistrate or arraigned on charges.”

  549 U.S. 384, 389 (2007) (emphasis in original). Plaintiff contends he was not bound over in

  November 2015 “because Plaintiff’s November 9, 2015 arrest[] was followed by criminal

  proceedings” (Dkt. 180 at p. 9). Plaintiff seemingly argues that he cannot be considered “bound

  over” until April 1, 2016, the date of his indictment. A bond hearing constitutes legal process

  under Wallace. See Terry v. Hubert, 609 F.3d 757, 763 (5th Cir. 2010); Laborde v. Lunceford,

  No. 6:10-CV-30, 2010 WL 3238311, at *3 (E.D. Tex. Aug. 13, 2010) (“Being bonded to appear

  is sufficient legal process to begin running the statute of limitations under a Fourth Amendment

  false arrest claim”). Plaintiff was able to bond out of jail on November 13, 2015 (Dkt. #89 at pp.

  9–10). Thus, as articulated by the Magistrate Judge, the latest Plaintiff’s false arrest claims could

  begin to accrue was November 13, 2015—the date he bonded out.




                                                   4
Case 4:19-cv-00366-ALM-CAN Document 194 Filed 09/29/20 Page 5 of 6 PageID #: 1813




          Plaintiff further argues that Heck v. Humphrey precludes the Court from applying the

  general accrual rule. 512 U.S. 477 (1994). Although the Supreme Court did hold that a “§ 1983

  cause of action or damages attributable to an unconstitutional conviction or sentence does not

  accrue until the conviction or sentence is invalidated,” id. at 486–87, “the Heck rule for deferred

  accrual is called into play only when there exists ‘a conviction or sentence that has not been . . .

  invalidated,’ that is to say, an ‘outstanding criminal judgment.’” Wallace, 549 U.S. at 393. There

  is no criminal judgment in this case. Plaintiff’s claims fall outside Heck’s ambit. Both of the cases

  Plaintiff relies upon to advance his theory, McDonough and Savory, support this result. Plaintiff

  also attempts to argue a new theory that his pre-trial release conditions have subjected him to a

  seizure. Plaintiff’s Objections are overruled. Plaintiff’s claims under § 1983, specifically those

  for false arrest, are barred by limitations.

  Request for Leave to Amend

          Plaintiff finally urges that the Magistrate Judge has committed reversible error as she

  “refused to afford him at least one opportunity to amend his pleading in violation of clearly

  established law” (Dkt. #180 at pp. 2, 13). Plaintiff’s averments are misleading as he has been

  permitted an opportunity to amend and state his best case. Indeed, after the filing of Defendants’

  First Motion to Dismiss, the Magistrate Judge expressly concluded “Plaintiff should be provided

  an opportunity to file an amended complaint” to more fully address the arguments raised and

  directed Plaintiff to consider the pending dispositive motions and file a further complaint

  (Dkts. #50; #79). After significant delays postponing consideration of Defendants’ pending

  dispositive motions (see Dkt. #95), Plaintiff filed his live pleading earlier this year (Dkt. #89). The

  Court advised in permitting Plaintiff’s late-filed amendment that “[n]o further amendments to

  Plaintiff’s Second Amended Complaint [would] be permitted” until the Court considered




                                                    5
Case 4:19-cv-00366-ALM-CAN Document 194 Filed 09/29/20 Page 6 of 6 PageID #: 1814




    Defendants’ dispositive motions (Dkt. #95). Each of the Defendants again moved to dismiss

    Plaintiff’s claims; Plaintiff, after briefing was concluded, attempted to file a further, third amended

    complaint. “[P]leading review is not a game where the plaintiff is permitted to file serial

    amendments.” Whiddon v. Chase Home Finance, LLC, 666 F. Supp. 2d 681, 693 (E.D. Tex. 2009)

    (quoting U.S. ex rel. Adrian v. Regents of the Univ. of Cal., 363 F.3d 398, 404 (5th Cir. 2004)).

    When a “proposed amendment would be a futile act, a court does not abuse its discretion in denying

    leave to amend.” Id. (quoting SB Int’l, Inc. v. Jindal, No. 3:06-CV-1174-G, 2007 WL 2410007,

    at *3 (N.D. Tex. Aug. 23, 2007)). Plaintiff has already pleaded his best case as to Defendants

    TXFM, Inc., Edward Lipsett, and Casey McGregor. Plaintiff’s claims against these Defendants

    are barred by the one-party consent exception and limitations, and allowing Plaintiff to amend

    these claims would be a futile act. Because Plaintiff has already filed an amended complaint and

    because granting leave to file a further amended complaint would be futile and cause needless

    delay, Plaintiff’s request for leave is denied. Justice does not require any further amendment.

                                              CONCLUSION

           Having considered Plaintiff’s timely filed objections (Dkt. #180), and having conducted a

    de novo review, the Court adopts the Magistrate Judge’s report (Dkt. #177) as the findings and

    conclusions of the Court.
.          Accordingly, it is ORDERED that Defendants TXFM, Inc., Edward Lipsett, and Casey

    McGregor’s Second Motion to Dismiss (Dkt. #105) is GRANTED. Plaintiff VanDamme V.

    Jeanty’s claims against these Defendants are DISMISSED WITH PREJUDICE.

           IT IS SO ORDERED.
            SIGNED this 29th day of September, 2020.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED 6STATES DISTRICT JUDGE
